Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 5, 8-11, 14, 19-25, 27-28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide support for the limitation “non-thermoplastic fibrous structure bonding material are spun form a die and directly laid and collected on top of the plurality of wood pulp fibers”.  The specification does not disclose spinning non-thermoplastic fibrous materials and does not disclose spinning them directly onto another structure.  The specification at paragraph 0018 states that “The fibrous elements of the present invention may be spun from polymer melt compositions via suitable spinning operations, such as meltblowing and/or spunbonding and/or they may be obtained from natural sources such as vegetative sources, for example trees.”  The specification does not disclose spinning non-thermoplastic fibrous elements of the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 5, 8-11, 14, 19-21, 24, 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cabell et al, WO 2007/023455 in view of Hernandez et al, U.S. Patent No. 4,243,480 and James et al, U.S. Patent Application Publication No. 2003/0146537.   
Cabell et al discloses a toilet tissue which would necessarily be able to be flushed because toilet tissue is sized and intended to be flushable. See page 7, lines 10-13.   Cabell discloses the tissue comprises one or more plies of fibrous material made from hydroxyl polymers such as starch, polyvinyl alcohol and mixtures. See page 5, lines 14-page 6, line 12.   The hydroxyl polymers are monocomponent, (not bicomponent fibers such as sheath/core, side by side, etc.).  The plies further comprise a solid additive such as wood pulp fibers.  See page 9, line 25 – page 10, line 25.  The additive may be on a surface of a ply or within a ply or in between plies. See figures and page 20, line 26 – page 21, line 15.   Since the instant specification defines scrim as a layer overlaying the additive, one of the plies can correspond to the claimed scrim.    The material can have a suitable basis weight of 5-20 gsm.  See page 25, lines 1-5.  The additive can be uniformly or substantially uniformly distributed, or non-uniformly distributed.  See page 21, lines 16-19.  The structure may comprise thermal bonds.  See page 20, line 11.  The material may further be embossed, which corresponds to the claimed repeating pattern of depressions and can form pressure and point bonds.  Embossing will form at least pressure bonds and embossing will form discrete bond sites and pockets between adjacent plies.  Thus,  the embossing step of Cabell would meet the limitation of the non-thermoplastic bonding material is bonded to the nonwoven substrate in a non-random repeating pattern of bond sites, since the instant specification defines bonds as encompassing pressure bonds.  
With regard to the amount of bonding agent,  Cabell teaches bonding agent such as adhesive can be present as an additive, and further defines an additive as something which is present in minor amounts, including as less than 5 or 3 or 1 or 0.5% by weight.  See page 9, lines 25-30 and page 10, line 16.  Therefore, the person of ordinary skill in the art would have been motivated to use amounts of adhesives or bonding agents which were minor and further to use as little of any bonding material which would provide an effective bond for reasons of economy and also to avoid any harshness in the hand of the resulting product. 
With regard to the limitation that the non-thermoplastic fibrous structure bonding material are spun from a die and directly laid and collected on top of the plurality of wood pulp fibers, the instant claims are drawn to a product, not to a method of making the product.  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "Even though product - by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product - by - process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe , 227 USPQ 964, 966 (Fed. Cir. 1985).
Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983).
The use of 35 USC 102/103 rejections for product by process claim has been approved by the courts.   "[T]he lack of physical description in a product - by - process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product - by - process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown , 173 USPQ 685, 688 (CCPA 1972).
Therefore, the burden is shifted to Applicant to show that any process differences result in an unobvious difference between the claimed product and the prior art product.  
Cabell differs from the claimed invention because it does not teach a non-thermoplastic starch binder having the claimed fiber length is present in the structure.  
However, Hernandez teaches incorporating starch fibers as binders into cellulosic nonwovens.   Hernandez teaches that employing starch binder fibers is an inexpensive way to bond synthetic or natural fibers in non-woven web form.  The starch binder fibers are non-thermoplastic and are monocomponent, (not bicomponent fibers such as sheath/core or side by side).  See Hernandez, col. 2, lines 15-19.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have employed starch binder fibers as a non-thermoplastic binder in Cabell in view of the teaching of Hernandez that such fibers were an economical way of bonding nonwoven webs comprising cellulosic and synthetic fibers.   Since the bonding agents of Cabell are present as a minor additive, and the structure of Cabell is a plurality of plies, the bonding agent would necessarily overlie at least some of the wood pulp fibers. 
Hernandez does not teach the claimed fiber length, but instead teaches a shorter length can be used for bonding pulp fibers, and that a longer length can be used to bond nonwovens.  See col. 7, lines 1-13.  However, James et al teaches that non-thermoplastic starch fibers such as those disclosed by Hernandez can be made by an improved process wherein the can be spun by spunbonding processes, which would result in fibers of endless length.  See paragraphs 0008, 0052-0053.  The fibers of James are monocomponent, (not bicomponent such as side by side or sheath/core).  Therefore, it would have been obvious to have employed the improved process of James et al to make the bonding fibers of Hernandez in order to provide fibers having improved properties such as softness and opacity, (see paragraph 0052), while still being biodegradable.  
Cabell does not teach the claimed properties of wet coefficient of Friction Ratio or Wet Web-Web Coefficient of Friction as claimed.  However, Cabell discloses the same structure made from the same materials it is reasonable to expect that the structure of Cabell would have the same properties, since the same materials cannot have different properties.  Further, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35  U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA1977).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
Further, although Cabell teaches employing wood pulp fibers, it does not disclose the claimed type of fibers.  However, since Cabell teaches that natural or artificial cellulosic pulp can be employed, it would have been obvious to have selected from among known types of pulp in including hardwood, softwood, eucalyptus and chemically treated pulp fibers, since these are well known and conventionally used types of wood pulp fibers.  
Claims 22-23  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cabell et al, WO 2007/023455 in view of Hernandez and James as set forth above, and further in view of Vinson et al, U.S. Patent No. 5,814,188.
Cabell differs from the claimed invention because it does not disclose that the tissue comprises a softening agent such as a quaternary ammonium.  
However, Vinson et al teaches that tissue papers such as toilet paper may be treated with softening agents such as a quaternary ammonium.  See col. 2, lines 16-31.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined a softening agent with the tissue of Cabell in order to improve the tactile sensation perceived by the consumer who holds a paper product and rubs it across the skin as taught by Vinson.
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cabell in view of Hernandez and  James et al, U.S. Patent No. 2003/0146537 as set forth above and further in view of Conway et al, U.S. Patent No. 3,960,652.   Cabell differs from the claimed invention because it does not disclose the interior additives protrude through the outer scrim layer.  However, Conway teaches tufting a nonwoven web suitable for use in disposable wipes, papers, hygiene materials and diapers to produce free fiber ends in order to enhance the softness and absorbency of the product.  See col. 2, lines 32-43; col. 4, lines 33-65; col. 14, lines 32-68.  Therefore, it would have been obvious to one of ordinary skill in the art to have tufted the nonwoven of Cabell as taught by Conway in order to form free fiber ends to enhance the hand, absorbency, etc. of the nonwoven of Cabell. The tufts would include the additives and therefore the additives would protrude through the scrim layer due to the tufting.   It further would have been obvious to have selected the number of free fiber ends which resulted in optimal softness, absorbency, hand, etc. through the process of routine experimentation.
Applicant's arguments filed 6/14/22 have been fully considered. Applicant argues that the references do not teach the newly added limitation that the non-thermoplastic fibrous elements are spun from a die and collected directly on top of the wood pulp fibers.  However, as set forth above, this limitation is a process limitation, and the burden is on Applicant to show that any process differences result in an unobvious difference between the claimed product and the prior art product.  Further, since Cabell teaches including a bonding element as a minor component in the plurality of plies, the fibrous elements would necessarily overlie at least wood pulp.  Further, the specification does not disclose spinning non-thermoplastic fibrous elements onto another layer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789